Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 1 of 8




                     EXHIBIT 157
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 2 of 8




                                                                  PX454-001
                                                                  SA0873
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 3 of 8




                                                                  PX454-002
                                                                  SA0874
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 4 of 8




                                                                  PX454-003
                                                                  SA0875
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 5 of 8




                                                                  PX454-004
                                                                  SA0876
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 6 of 8




                                                                  PX454-005
                                                                  SA0877
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 7 of 8




                                                                  PX454-006
                                                                  SA0878
Case: 3:20-cv-00768-jdp Document #: 398-8 Filed: 09/18/20 Page 8 of 8




                                                                  PX454-007
                                                                  SA0879
